Title: To George Washington from Elias Dayton, 21 August 1783
From: Dayton, Elias
To: Washington, George


                        
                            Sir,
                            Elizabeth Town August 21st 1783
                        
                        The Magistracy and the Inhabitants of the Borrough of Elizabeth beg leave to assure your Excellency that they
                            want words to express the high satisfaction they feel on again beholding in their village, after a war of eight years, the Restorer of their freedom and the Father of
                            his Country. During the awful suspence of that long and cruel period our hopes of success were centered in you—We adore
                            the divine Providence which covered your head in the day of battle, which has crowned your endeavours with such signal and
                            unexampled success, and now gives you to retire from the field of war amidst the universal applause of your country—May
                            your enjoyment of the sweets of peace, and your domestic happiness be proportionable to the fatigues and hardships which
                            you have born and the sacrifices you have made, to procure unto us those invaluable Blessings.
                        And may the united States of America, throughout all their generations enjoy the happy fruits to be derived
                            from the illustrious Legacy bequeathed to them in your last circular Letter.
                        May your Excellency with your amiable Consort long live to enjoy every blessing in which a free and grateful
                            people ardently wish you to share—and in a good old age be received into the realms of everlasting peace and happiness.
                            Signed by order of the
                            Magistracy and the Inhabitants
                            of the Borrough of Elizabeth
                            
                    Elias Dayton Chairman